Inasmuch as the court did not pass upon the facts in deciding the appeal, we think that there must now be a reargument of the appeal so far as the facts are concerned; and that we cannot resettle our former order as the motion asks. Therefore, a reargument on the facts is ordered, and case set down for Tuesday, February 25, 1919. We deem this conclusion necessary because two judges who were members of the court which made the decision are no longer members of the court. Present — Jenks, P. J., Putnam, Blackmar, Kelly and Jaycox, JJ.